UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-05652 Dreyfus Municipal Income, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 09/30 Date of reporting period: 12/31/2015 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Municipal Income, Inc. December 31, 2015 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments148.8% Rate (%) Date Amount ($) Value ($) Alabama1.4% Jefferson County, Sewer Revenue Warrants 0/7.75 10/1/46 4,000,000 a 2,850,960 Arizona7.8% Barclays Capital Municipal Trust Receipts (Series 21 W) Recourse (Salt River Project Agricultural Improvement and Power District, Salt River Project Electric System Revenue) 5.00 1/1/38 9,998,763 b,c 10,659,163 Pima County Industrial Development Authority, Education Revenue (American Charter Schools Foundation Project) 5.63 7/1/38 1,000,000 942,280 Pinal County Electrical District Number 4, Electric System Revenue (Prerefunded) 6.00 12/1/18 1,300,000 d 1,484,548 Salt Verde Financial Corporation, Senior Gas Revenue 5.00 12/1/37 2,190,000 2,542,699 California23.2% California, GO (Various Purpose) 5.75 4/1/31 3,950,000 4,551,190 California, GO (Various Purpose) 6.00 3/1/33 1,250,000 1,504,425 California, GO (Various Purpose) 6.50 4/1/33 3,000,000 3,525,210 California, GO (Various Purpose) 6.00 11/1/35 2,500,000 2,965,800 Chula Vista, IDR (San Diego Gas and Electric Company) 5.88 2/15/34 2,000,000 2,285,860 JPMorgan Chase Putters/Drivers Trust (Series 3869) Non-recourse (Los Angeles Department of Airports, Senior Revenue (Los Angeles International Airport)) 5.25 5/15/18 10,000,000 b,c 11,611,300 JPMorgan Chase Putters/Drivers Trust (Series 4414) Non-recourse (Los Angeles Department of Airports, Senior Revenue (Los Angeles International Airport)) 5.00 5/15/21 4,000,000 b,c 4,522,640 JPMorgan Chase Putters/Drivers Trust (Series 4421) Non-recourse (The Regents of the University of California, General Revenue) 5.00 5/15/21 3,750,000 b,c 4,383,000 Sacramento County, Airport System Subordinate and Passenger Facility Charges Grant Revenue 6.00 7/1/35 2,250,000 2,502,832 Santa Ana Community Redevelopment Agency, Tax Allocation Revenue (Merged Project Area) 6.75 9/1/28 3,000,000 3,631,890 Tobacco Securitization Authority of Southern California, Tobacco Settlement Asset-Backed Bonds (San Diego County Tobacco Asset Securitization Corporation) 5.00 6/1/37 3,500,000 3,278,695 Tuolumne Wind Project Authority, Revenue (Tuolumne Company Project) 5.88 1/1/29 1,500,000 1,710,795 Colorado6.6% Colorado Educational and Cultural Facilities Authority, Charter School Revenue (American Academy Project) (Prerefunded) 8.00 12/1/18 1,500,000 d 1,818,735 E-470 Public Highway Authority, Senior Revenue 5.25 9/1/25 1,000,000 1,123,670 E-470 Public Highway Authority, Senior Revenue 5.38 9/1/26 1,000,000 1,124,370 JPMorgan Chase Putters/Drivers Trust (Series 4386) Non-recourse (Board of Governors of the Colorado State University, System Enterprise Revenue) 5.00 3/1/20 2,550,000 b,c 2,864,084 RIB Floater Trust (Barclays Bank PLC) (Series 25 U-1) Recourse (Colorado Springs, Utilities System Improvement Revenue) 5.00 11/15/43 4,000,000 b,c 4,554,080 University of Colorado Regents, University Enterprise Revenue (Prerefunded) 5.38 6/1/19 1,500,000 d 1,713,435 District of Columbia4.2% RIB Floater Trust (Barclays Bank PLC) (Series 15 U) Recourse (District of Columbia, Income Tax Secured Revenue) 5.00 12/1/35 6,999,163 b,c 8,316,038 Florida8.2% Citizens Property Insurance Corporation, Coastal Account Senior Secured Revenue 5.00 6/1/25 2,000,000 2,419,180 Davie, Educational Facilities Revenue (Nova Southeastern University Project) 5.63 4/1/43 1,000,000 1,150,860 Greater Orlando Aviation Authority, Airport Facilities Revenue 6.25 10/1/20 3,980,000 4,644,143 Halifax Hospital Medical Center, HR 4.00 6/1/41 1,000,000 1,013,700 Mid-Bay Bridge Authority, Springing Lien Revenue (Prerefunded) 7.25 10/1/21 2,500,000 d 3,280,150 Saint Johns County Industrial Development Authority, Revenue (Presbyterian Retirement Communities Project) 5.88 8/1/40 2,500,000 2,783,475 South Lake County Hospital District, Revenue (South Lake Hospital, Inc.) 6.25 4/1/39 1,000,000 1,132,710 Georgia2.7% Atlanta, Water and Wastewater Revenue (Prerefunded) 6.00 11/1/19 3,000,000 d 3,548,340 Atlanta Development Authority, Senior Lien Revenue (New Downtown Atlanta Stadium Project) 5.25 7/1/40 1,500,000 1,762,275 Hawaii1.4% Hawaii Department of Budget and Finance, Special Purpose Revenue (Hawaiian Electric Company, Inc. and Subsidiary Projects) 6.50 7/1/39 2,400,000 2,723,256 Illinois10.7% Chicago, General Airport Third Lien Revenue (Chicago O'Hare International Airport) 5.63 1/1/35 1,000,000 1,159,270 Chicago, GO 5.00 1/1/24 1,000,000 1,053,420 Chicago, GO 5.50 1/1/39 1,500,000 1,571,535 Chicago, GO (Project and Refunding Series) 5.00 1/1/36 1,500,000 1,488,765 Chicago, Second Lien Wastewater Transmission Revenue 5.00 1/1/39 1,100,000 1,202,454 Chicago, Second Lien Water Revenue 5.00 11/1/28 1,000,000 1,127,110 Chicago, Second Lien Water Revenue 5.00 11/1/29 1,000,000 1,123,310 Chicago, Second Lien Water Revenue (Insured; AMBAC) 5.00 11/1/32 2,000,000 2,027,460 Illinois, GO 5.00 8/1/24 1,000,000 1,087,230 JPMorgan Chase Putters/Drivers Trust (Series 4360) Non-recourse (Greater Chicago Metropolitan Water Reclamation District, GO Capital Improvement Bonds) 5.00 12/1/19 2,500,000 b,c 2,851,175 Metropolitan Pier and Exposition Authority, Revenue (McCormick Place Expansion Project) 5.00 12/15/28 1,500,000 1,660,335 Metropolitan Pier and Exposition Authority, Revenue (McCormick Place Expansion Project) 5.00 6/15/53 1,500,000 1,577,790 Railsplitter Tobacco Settlement Authority, Tobacco Settlement Revenue 6.00 6/1/28 2,000,000 2,388,200 University of Illinois Board of Trustees, Auxiliary Facilities System Revenue 5.13 4/1/36 1,000,000 1,107,070 Iowa1.1% Iowa Student Loan Liquidity Corporation, Student Loan Revenue 5.75 12/1/28 2,020,000 2,164,147 Louisiana.6% Louisiana Public Facilities Authority, Revenue (CHRISTUS Health Obligated Group) 6.13 7/1/29 1,000,000 1,146,800 Maine.8% Maine Health and Higher Educational Facilities Authority, Revenue (MaineGeneral Medical Center Issue) 7.50 7/1/32 1,250,000 1,500,263 Maryland3.1% JPMorgan Chase Putters/Drivers Trust (Series 4422) Non-recourse (Mayor and City Council of Baltimore, Project Revenue (Water Projects)) 5.00 7/1/21 2,000,000 b,c 2,289,510 Maryland Economic Development Corporation, EDR (Transportation Facilities Project) 5.75 6/1/35 1,000,000 1,095,890 Maryland Economic Development Corporation, PCR (Potomac Electric Project) 6.20 9/1/22 2,500,000 2,862,350 Massachusetts10.7% Barclays Capital Municipal Trust Receipts (Series 15 W) Recourse (Massachusetts Health and Educational Facilities Authority, Revenue (Massachusetts Institute of Technology Issue)) 5.00 7/1/38 10,000,000 b,c 10,636,600 JPMorgan Chase Putters/Drivers Trust (Series 4395) Non-recourse (University of Massachusetts Building Authority, Project and Refunding Revenue) 5.00 5/1/21 3,698,335 b,c 4,166,274 Massachusetts Development Finance Agency, Revenue (Tufts Medical Center Issue) 7.25 1/1/32 1,500,000 1,812,150 Massachusetts Educational Financing Authority, Education Loan Revenue (Issue K) 5.25 7/1/29 2,210,000 2,419,685 Massachusetts Health and Educational Facilities Authority, Revenue (Suffolk University Issue) 6.25 7/1/30 2,000,000 2,295,820 E-470 Public Highway Authority, Senior Revenue 5.25 9/1/25 1,000,000 1,123,670 E-470 Public Highway Authority, Senior Revenue 5.38 9/1/26 1,000,000 1,124,370 JPMorgan Chase Putters/Drivers Trust (Series 4386) Non-recourse (Board of Governors of the Colorado State University, System Enterprise Revenue) 5.00 3/1/20 2,550,000 b,c 2,864,084 RIB Floater Trust (Barclays Bank PLC) (Series 25 U-1) Recourse (Colorado Springs, Utilities System Improvement Revenue) 5.00 11/15/43 4,000,000 b,c 4,554,080 University of Colorado Regents, University Enterprise Revenue (Prerefunded) 5.38 6/1/19 1,500,000 d 1,713,435 District of Columbia4.2% RIB Floater Trust (Barclays Bank PLC) (Series 15 U) Recourse (District of Columbia, Income Tax Secured Revenue) 5.00 12/1/35 6,999,163 b,c 8,316,038 Florida8.2% Citizens Property Insurance Corporation, Coastal Account Senior Secured Revenue 5.00 6/1/25 2,000,000 2,419,180 Davie, Educational Facilities Revenue (Nova Southeastern University Project) 5.63 4/1/43 1,000,000 1,150,860 Greater Orlando Aviation Authority, Airport Facilities Revenue 6.25 10/1/20 3,980,000 4,644,143 Halifax Hospital Medical Center, HR 4.00 6/1/41 1,000,000 1,013,700 Mid-Bay Bridge Authority, Springing Lien Revenue (Prerefunded) 7.25 10/1/21 2,500,000 d 3,280,150 (International Paper Company Project) 5.38 12/1/35 2,000,000 2,227,040 New Jersey4.6% New Jersey Economic Development Authority, School Facilities Construction Revenue 5.25 6/15/40 1,250,000 1,344,463 New Jersey Economic Development Authority, Water Facilities Revenue (New Jersey - American Water Company, Inc. Project) 5.70 10/1/39 2,000,000 2,266,240 New Jersey Higher Education Student Assistance Authority, Student Loan Revenue (Insured; Assured Guaranty Corp.) 6.13 6/1/30 1,970,000 2,125,886 New Jersey Transportation Trust Fund Authority, Transportation Program Revenue 5.25 6/15/33 1,000,000 1,089,370 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds 5.00 6/1/29 2,500,000 2,287,025 New Mexico1.7% Farmington, PCR (Public Service Company of New Mexico San Juan Project) 5.90 6/1/40 3,000,000 3,314,790 New York11.3% Barclays Capital Municipal Trust Receipts (Series 11 B) Recourse (New York City Transitional Finance Authority, Future Tax Secured Revenue) 5.00 5/1/30 7,996,797 b,c 8,933,837 New York City Educational Construction Fund, Revenue 6.50 4/1/28 1,500,000 1,845,285 New York City Industrial Development Agency, PILOT Revenue (Yankee Stadium Project) (Insured; Assured Guaranty Corp.) 7.00 3/1/49 1,435,000 1,678,921 Port Authority of New York and New Jersey, Special Project Bonds (JFK International Air Terminal LLC Project) 6.00 12/1/36 1,500,000 1,758,105 RIB Floater Trust (Barclays Bank PLC) (Series 16 U) Recourse (New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue) 5.00 6/15/44 7,400,000 b,c 8,453,390 North Carolina2.7% Barclays Capital Municipal Trust Receipts (Series 31 W) Recourse (North Carolina Medical Care Commission, Health Care Facilities Revenue (Duke University Health System)) 5.00 6/1/42 5,000,000 b,c 5,497,550 Ohio1.2% Butler County, Hospital Facilities Revenue (UC Health) 5.50 11/1/40 1,500,000 1,723,515 Ohio Air Quality Development Authority, Air Quality Revenue (Ohio Valley Electric Corporation Project) 5.63 10/1/19 600,000 668,172 Pennsylvania3.3% Clairton Municipal Authority, Sewer Revenue 5.00 12/1/42 1,000,000 1,078,660 JPMorgan Chase Putters/Drivers Trust (Series 3916) Non-recourse (Geisinger Authority, Health System Revenue (Geisinger Health System)) 5.13 6/1/35 2,000,000 b,c 2,214,140 Pennsylvania Turnpike Commission, Turnpike Revenue 5.00 12/1/36 1,000,000 1,146,400 Philadelphia, GO 6.50 8/1/41 1,750,000 2,076,253 South Carolina7.0% JPMorgan Chase Putters/Drivers Trust (Series 4379) Non-recourse (South Carolina Public Service Authority, Revenue Obligations (Santee Cooper)) 5.13 6/1/37 4,800,000 b,c 5,371,152 South Carolina Public Service Authority, Revenue Obligations (Santee Cooper) 5.50 1/1/38 2,760,000 3,074,060 South Carolina Public Service Authority, Revenue Obligations (Santee Cooper) (Prerefunded) 5.50 1/1/19 240,000 d 272,030 Tobacco Settlement Revenue Management Authority of South Carolina, Tobacco Settlement Asset-Backed Bonds (Escrowed to Maturity) 6.38 5/15/30 3,750,000 5,210,250 Tennessee1.1% JPMorgan Chase Putters/Drivers Trust (Series 4416) Non-recourse (Metropolitan Government of Nashville and Davidson County, Water and Sewer Revenue) 5.00 7/1/21 2,000,000 b,c 2,281,280 Texas15.9% Barclays Capital Municipal Trust Receipts (Series 39 W) Recourse (Texas A&M University System Board of Regents, Financing System Revenue) 5.00 5/15/39 5,000,000 b,c 5,669,700 Clifton Higher Education Finance Corporation, Revenue (Uplift Education) 4.25 12/1/34 1,000,000 999,970 Harris County-Houston Sports Authority, Senior Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 0.00 11/15/52 4,000,000 e 720,320 Houston, Airport System Subordinate Lien Revenue 5.00 7/1/25 1,300,000 1,474,642 JPMorgan Chase Putters/Drivers Trust (Series 4356) Non-recourse (San Antonio, Electric and Gas Systems Junior Lien Revenue) 5.00 2/1/21 6,300,000 b,c 7,072,884 La Vernia Higher Education Finance Corporation, Education Revenue (Knowledge is Power Program, Inc.) (Prerefunded) 6.25 8/15/19 2,250,000 d 2,651,783 Lower Colorado River Authority, Transmission Contract Revenue (Lower Colorado River Authority Transmission Services Corporation Project) 5.00 5/15/45 2,500,000 2,812,225 Lubbock Educational Facilities Authority, Improvement Revenue (Lubbock Christian University) 5.25 11/1/37 1,500,000 1,549,785 North Texas Education Finance Corporation, Education Revenue (Uplift Education) 5.13 12/1/42 2,000,000 2,115,800 North Texas Tollway Authority, First Tier System Revenue (Insured; Assured Guaranty Corp.) 5.75 1/1/40 895,000 972,265 North Texas Tollway Authority, Second Tier System Revenue (Prerefunded) 5.75 1/1/18 4,000,000 d 4,374,880 San Antonio, General Improvement GO 5.00 2/1/21 1,325,000 1,564,348 Washington4.3% Barclays Capital Municipal Trust Receipts (Series 27 B) Recourse (King County, Sewer Revenue) 5.00 1/1/29 2,999,037 b,c 3,463,737 Washington Health Care Facilities Authority, Mortgage Revenue (Highline Medical Center) (Collateralized; FHA) (Prerefunded) 6.25 8/1/18 2,990,000 d 3,390,540 Washington Health Care Facilities Authority, Revenue (Catholic Health Initiatives) 6.38 10/1/36 1,500,000 1,694,505 West Virginia.5% The County Commission of Harrison County, SWDR (Allegheny Energy Supply Company, LLC Harrison Station Project) 5.50 10/15/37 1,000,000 1,046,750 Wyoming1.1% Wyoming Municipal Power Agency, Power Supply System Revenue 5.50 1/1/38 2,000,000 2,154,160 U.S. Related1.5% Guam, LOR (Section 30) 5.75 12/1/34 1,500,000 1,671,870 Puerto Rico Commonwealth, Public Improvement GO (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/35 1,250,000 1,247,687 Total Investments (cost $266,365,202) % Liabilities, Less Cash and Receivables %) ) Preferred Stock, at redemption value %) ) Net Assets Applicable to Common Shareholders % a Zero coupon until a specified date at which time the stated coupon rate becomes effective until maturity. b Collateral for floating rate borrowings. c Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At December 31, 2015, these securities were valued at $115,811,534 or 58.0% of netassets applicable to Common Shareholders. d These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. e Security issued with a zero coupon. Income is recognized through the accretion of discount. At December 31, 2015, net unrealized appreciation on investments was $30,964,633 of which $31,045,320 related to appreciated investment securities and $80,687 related to depreciated investment securities. At December 31, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper DRIVERS Derivative Inverse Tax-Exempt Receipts EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LIFERS Long Inverse Floating Exempt Receipts LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MERLOTS Municipal Exempt Receipts Liquidity Option Tender MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue P-FLOATS Puttable Floating Option Tax-Exempt Receipts PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RIB Residual Interest Bonds ROCS Reset Option Certificates RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SPEARS Short Puttable Exempt Adjustable Receipts SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance The following is a summary of the inputs used as of December 31, 2015 in valuing the fund's investments: Level 3 - Level 2 - Other Significant Level 1 - Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Municipal Bonds† - 297,329,835 - † See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued each business day by an independent pricing service (the “Service”) approved by the fund's Board. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of the following: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. All preceding securities are categorized as Level 2 in the hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized as Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 in the hierarchy. Inverse Floater Securities: The fund participates in secondary inverse floater structures in which fixed-rate, tax-exempt municipal bonds are transferred to a trust. The trust subsequently issues two or more variable rate securities that are collateralized by the cash flows of the fixed-rate, tax-exempt municipal bonds. One or more of these variable rate securities pays interest based on a short-term floating rate set by a remarketing agent at predetermined intervals. A residual interest tax-exempt security is also created by the trust, which is transferred to the fund, and is paid interest based on the remaining cash flow of the trust, after payment of interest on the other securities and various expenses of the trust. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Municipal Income, Inc. By: /s/Bradley J.
